ORIGINAL                                                                                   04/27/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 19-0343


                                       DA 19-0343

                                                                               FILED
 ROBERT DANNELS,
                                                                               APR 2 7 2020
                                                                             Bowen Greenwood
            Plaintiff and Appellee,                                        Clerk of Supreme Court
                                                                              State of Montana


      v.                                                           ORDER

 BNSF RAILWAY COMPANY,

            Defendant and Appellant.


       Justice Laurie McKinnon has recused herself from this matter, which has been set
 for oral argument on June 10, 2020.
       IT IS ORDERED that the Honorable Amy Eddy, District Judge, will sit as a
 member ofthis Court in place of Justice McKinnon.
       The Clerk is directed to provide a copy of this Order to all counsel of record and to
 the Honorable Amy Eddy, District Judge.
       DATED this Z3—day of April, 2020.
                                                 For the Court,




                                                               Chief Justice